
	
		II
		Calendar No. 645
		109th CONGRESS
		2d Session
		S. 1848
		[Report No. 109–351]
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2005
			Mr. Salazar (for
			 himself, Mr. Allard,
			 Mr. Reid, Mr.
			 Isakson, and Mr. Baucus)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 27, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To promote remediation of inactive and abandoned mines,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cleanup of Inactive and Abandoned
			 Mines Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Federal
			 Government and State governments encouraged hard rock mining in the United
			 States through a wide variety of laws, policies, and actions;
				(2)the mining
			 activities that took place disturbed public and private land, and those
			 disturbances led to considerable environmental pollution;
				(3)many areas in
			 which hard rock mining took place in the United States are now inactive and
			 abandoned mine sites;
				(4)many inactive and
			 abandoned mine sites pollute the environment today and will continue to do so
			 indefinitely unless remediated;
				(5)adits and other
			 tunnels will continue to drain pollutants to surface and ground water through
			 gravity flow;
				(6)surface runoff
			 will continue to pick up pollutants as the runoff moves over disturbed ground
			 and transports pollutants to surface waters;
				(7)tailings and other
			 materials left exposed to the elements will continue to blow in the wind and
			 pollute the atmosphere and soils;
				(8)many of the
			 individuals and corporate owners and operators of those mines, who caused this
			 pollution, are no longer alive or in existence;
				(9)some of the
			 remaining owners and operators who remain do not have resources that are
			 adequate to conduct remediation properly under applicable environmental laws,
			 for all practical purposes leaving no one responsible for the cleanup of
			 pollution from those sites;
				(10)inactive and
			 abandoned mine sites are located in areas of known economic
			 mineralization;
				(11)modern mining
			 activities often take place on or in the vicinity of the area in which historic
			 hard rock mining activities took place;
				(12)from time to
			 time, individuals and companies are willing to remediate historic mine sites
			 for the public good as Good Samaritans, despite the fact that these individuals
			 and companies are not legally required to remediate the mine sites;
				(13)Good Samaritan
			 remediation activities may—
					(A)vary in size and
			 complexity;
					(B)reflect the myriad
			 ways that mine residue may be cleaned up; and
					(C)include, among
			 other activities—
						(i)the relocation or
			 management of tailings or other waste piles;
						(ii)passive or active
			 water treatment;
						(iii)runoff or run-on
			 controls; and
						(iv)the use or
			 reprocessing of, or removal of materials from, mine residue;
						(14)the potential
			 environmental liabilities that may attach to those Good Samaritans as a result
			 of the remediation can dissuade those Good Samaritans from acting for the
			 public good;
				(15)it is in the
			 interest of the United States, the States, and local communities to remediate
			 historic mine sites, in appropriate circumstances and to the maximum extent
			 practicable, so that the environmental impacts of the sites are lessened into
			 the future; and
				(16)if appropriate
			 protections are provided for Good Samaritans, Good Samaritans will have a
			 greater incentive to remediate those sites for the public good.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage
			 partial or complete remediation of inactive and abandoned mining sites for the
			 public good by persons who are not otherwise legally responsible for the
			 remediation;
				(2)to provide
			 appropriate protections for Good Samaritans under applicable environmental
			 laws;
				(3)to ensure that
			 remediation performed by Good Samaritans creates actual and significant
			 environmental benefits;
				(4)to ensure that
			 remediation by Good Samaritans is carried out—
					(A)with the approval
			 and agreement, and in the discretion, of affected Federal, State, and local
			 authorities and with review by the public; and
					(B)in a manner that
			 is beneficial to the environment and all affected communities;
					(5)to create an
			 efficient permit process under which the cost and complexity of obtaining a
			 permit are commensurate with the scope of remediation work to be completed and
			 the environmental benefits from the work;
				(6)to avoid
			 permitting for ongoing, for-profit businesses that specialize in multiple Good
			 Samaritan projects that are designed to be permitted outside otherwise
			 applicable Federal, State, and local environmental laws; and
				(7)to ensure that the
			 protections for Good Samaritans provided in this Act are interpreted in
			 accordance with the purposes of this Act and to enhance the public good.
				3.Remediation of
			 inactive or abandoned mines by Good Samaritans
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Cooperating
			 agencyThe term cooperating agency means any
			 Federal, State, or local agency or other person (other than the Administrator)
			 that—
					(A)is authorized
			 under Federal or State law, or local ordinance, to participate in issuing a
			 permit under this section; and
					(B)elects to
			 participate in the process of issuing the permit.
					(3)Environmental
			 lawThe term environmental law includes—
					(A)the
			 Toxic Substances Control Act
			 (15 U.S.C.
			 2601 et seq.);
					(B)the
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1251 et seq.);
					(C)the Safe Drinking
			 Water Act (42 U.S.C.
			 300f et seq.);
					(D)the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.);
					(E)the
			 Solid Waste Disposal Act
			 (42 U.S.C.
			 6901 et seq.);
					(F)the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.);
					(G)the Uranium Mill
			 Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.);
					(H)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.);
					(I)applicable
			 environmental laws of a State; and
					(J)applicable
			 environmental ordinances of a political subdivision of a State.
					(4)Good
			 samaritanThe term Good Samaritan means a person
			 that—
					(A)is unrelated, by
			 operation or ownership (except solely through succession to title), to the
			 historic mine residue to be remediated under this section;
					(B)had no role in the
			 creation of the historic mine residue;
					(C)had no significant
			 role in the environmental pollution caused by the historic mine residue;
			 and
					(D)is not liable
			 under any Federal, State, or local law for the remediation of the historic mine
			 residue.
					(5)Historic mine
			 residue
					(A)In
			 generalThe term historic mine residue means mine
			 residue or conditions at an inactive or abandoned mine site that pollute the
			 environment.
					(B)InclusionsThe
			 term historic mine residue may include, among other
			 materials—
						(i)ores;
						(ii)minerals;
						(iii)equipment (or
			 materials in equipment);
						(iv)wastes from
			 extractions, beneficiation, or other processing; and
						(v)acidic or
			 otherwise polluted flows in surface or ground water.
						(6)Inactive or
			 abandoned mine site; mine siteThe terms inactive or
			 abandoned mine site and mine site mean the site of a mine
			 and associated facilities that—
					(A)were used for the
			 production of a mineral other than coal;
					(B)have historic mine
			 residue; and
					(C)are abandoned or
			 inactive as of the date on which an application is submitted for a permit under
			 this section.
					(7)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(8)PersonThe
			 term person includes—
					(A)an
			 individual;
					(B)a firm;
					(C)a
			 corporation;
					(D)an
			 association;
					(E)a
			 partnership;
					(F)a
			 consortium;
					(G)a joint
			 venture;
					(H)a commercial
			 entity;
					(I)a nonprofit
			 organization;
					(J)the Federal
			 Government;
					(K)a State;
					(L)a political
			 subdivision of a State;
					(M)an interstate
			 entity; and
					(N)a
			 commission.
					(9)StateThe
			 term State means—
					(A)a State;
			 and
					(B)an Indian
			 tribe.
					(b)PermitsThe Administrator may issue a permit to a
			 Good Samaritan to carry out a project to remediate all or part of an inactive
			 or abandoned mine site in accordance with this section.
			(c)Eligibility for
			 permits
				(1)In
			 generalTo be eligible for a permit to carry out a project to
			 remediate an inactive or abandoned mine site in a State under this
			 section—
					(A)the mine site
			 shall be located in the United States;
					(B)the principal
			 purpose of the project shall be the reduction of pollution caused by historic
			 mine residue;
					(C)the mine site may
			 not be a mine site included on the national priorities list under section
			 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) except in a case in which the
			 Administrator determines, on a case-by-case basis, that—
						(i)the remediation
			 project proposed to be carried out at the mine site is minor as compared to all
			 remediation activity needed at the listed mine site;
						(ii)the conduct of
			 the proposed remediation project at the listed mine site will not interfere
			 with any other remediation at the mine site that is reasonably likely to occur;
			 and
						(iii)except for the
			 remediation project proposed by the Good Samaritan at the mine site under this
			 Act, there is not likely to be remediation of the historic mine residue that is
			 the subject of the project at the listed mine site in the reasonably
			 foreseeable future;
						(D)the permit shall
			 authorize only those activities that are directly required for the remediation
			 of historic mine residue at the mine site;
					(E)the person
			 obtaining the permit shall be a Good Samaritan; and
					(F)a State
			 remediation program described in subsection (d) shall be in effect for
			 remediation of the mine site.
					(2)Other
			 activitiesAny activity other than the activities described in
			 paragraph (1)(D) conducted by the permittee or any other person at the mine
			 site (including, without limitation, any mining or processing in addition to
			 that required for the remediation of historic mine residue for the public
			 good)—
					(A)shall not be
			 authorized under a permit issued under this section; and
					(B)may be authorized
			 under other applicable laws, including environmental laws.
					(d)State
			 remediation program
				(1)In
			 generalBefore a permit may be issued to carry out a project in a
			 State under this section, the State shall have in effect a State remediation
			 program that meets the requirements of this subsection.
				(2)
			 RequirementsTo meet the requirements of this subsection, under
			 the State remediation program, the State shall—
					(A)agree to
			 participate, as a signatory, in each project for a which a permit for
			 remediation in the State is issued under this section;
					(B)agree that a
			 permittee shall comply with the terms and conditions of the permit in lieu of
			 compliance with applicable environmental laws specifically described in the
			 permit in accordance with subsection (h)(1)(B);
					(C)authorize State
			 agencies and political subdivisions of the State to participate in the permit
			 process under this section, as appropriate, and assist in providing the
			 resources to enable that participation; and
					(D)designate a lead
			 State agency that is responsible to carry out permitting responsibilities of
			 the State under this section.
					(e)Application for
			 permitsTo obtain a permit to carry out a project to remediate an
			 inactive or abandoned mine site under this section, an applicant shall submit
			 to the Administrator an application, signed by the applicant, that
			 provides—
				(1)a description of
			 the mine site (including the boundaries of the mine site);
				(2)an identification
			 of—
					(A)any current owner
			 or operator of the mine site; and
					(B)any person with a
			 legal right to exclude other persons from the mine site or affect activities on
			 the mine site, with a description of those legal rights;
					(3)evidence
			 satisfactory to the Administrator that the applicant has or will acquire all
			 legal rights necessary to enter the mine site and to perform the remediation
			 described in the application;
				(4)a description,
			 based on the conduct of an inquiry that is reasonable under the circumstances,
			 of—
					(A)all persons that
			 may be legally responsible for the remediation of the mine site; and
					(B)any relationship
			 between those persons and the applicant;
					(5)a certification
			 that the applicant knows of no other person that (as of the date of submission
			 of the application)—
					(A)is potentially
			 legally responsible for the remediation of the mine site; and
					(B)has sufficient
			 resources to complete the remediation;
					(6)a detailed
			 description of the historic mine residue to be remediated;
				(7)a description of
			 the baseline conditions (as of the date of submission of the application) of
			 the environment affected by the historic mine residue to be remediated;
				(8)a description
			 of—
					(A)the nature and
			 scope of the proposed remediation; and
					(B)detailed
			 engineering plans for the project;
					(9)a description of
			 the manner in which the remediation will assist the mine site in meeting, to
			 the maximum extent reasonable and practicable under the circumstances, water
			 quality standards;
				(10)a schedule for
			 the work to be carried out under the project;
				(11)a budget for the
			 work to be carried out under the project;
				(12)a description of
			 financial assurances, if any, to be provided by the permittee to ensure that
			 the permitted work, including any operation and maintenance, will be
			 completed;
				(13)a description of
			 a monitoring program following remediation (if any) that will be implemented to
			 evaluate the effects of the remediation on the environment;
				(14)a detailed plan
			 for the required operation and maintenance of any remediation; and
				(15)a list of all
			 environmental laws for which the applicant seeks the protection described in
			 paragraphs (1) and (2) of subsection (g).
				(f)Permit
			 issuance
				(1)In
			 generalThe Administrator may issue a permit under this section
			 to carry out a project for the remediation of an inactive or abandoned mine
			 site in a State only if—
					(A)the Administrator
			 determines that—
						(i)the project will
			 improve the environment on or in the area of the mine site to a significant
			 degree, as determined by the Administrator;
						(ii)the project will
			 not degrade any aspect of the environment in any area to a significant
			 degree;
						(iii)the project will
			 meet applicable water quality standards, to the maximum extent reasonable and
			 practicable under the circumstances;
						(iv)the permittee has
			 the financial and other resources to complete, and will complete, the permitted
			 work; and
						(v)the project meets
			 the requirements of this section;
						(B)the State concurs
			 with the issuance of, and signs, the permit;
					(C)if the permit
			 provides protection for the permittee under an environmental law of a political
			 subdivision of a State in accordance with paragraphs (1) and (2) of subsection
			 (g), the political subdivision concurs with the issuance of, and signs, the
			 permit; and
					(D)if the proposed
			 project is to be carried out on Federal land, each State (or political
			 subdivision) within which the Federal land is located meets the requirements of
			 subparagraphs (B) and (C).
					(2)Discretionary
			 actionsThe issuance of a permit by the Administrator, and the
			 concurrence of the affected State and political subdivisions of a State to
			 participate in the permit process, shall be discretionary actions and shall be
			 taken in the public interest.
				(3)Functional
			 equivalencyNo action of the Administrator or any other person
			 pursuant to this section shall constitute a major Federal action significantly
			 affecting the quality of the human environment under the National Environmental
			 Policy Act (42 U.S.C. 4321 et seq.).
				(4)Deadline
					(A)In
			 generalThe Administrator shall issue or deny a permit for the
			 remediation of a mine site not later than—
						(i)the date that is
			 180 days after the date of receipt by the Administrator of an application for
			 the permit that, as determined by the Administrator, is complete; or
						(ii)such later date
			 as may be determined by the Administrator with the agreement of the
			 applicant.
						(B)Constructive
			 denialIf the Administrator fails to issue or deny the permit in
			 accordance with subparagraph (A), the application shall be considered to be
			 denied by the Administrator.
					(5)Review for
			 certain projectsA project that, as determined by the
			 Administrator, would be less complex, or pose less risk, than other projects
			 under review by the Administrator for a permit under this section, may be
			 reviewed, at the discretion of the Administrator, under a more simple and rapid
			 review process under this subsection.
				(g)Effect of
			 permits
				(1)In
			 generalA permit issued under this section to carry out a project
			 for the remediation of an inactive or abandoned mine site—
					(A)authorizes the
			 permittee to carry out the activities described in the permit;
					(B)authorizes
			 enforcement under this section; and
					(C)provides to the
			 permittee, in carrying out the activities authorized under the permit,
			 protection from actions taken, obligations, and liabilities arising under the
			 environmental laws specified in the permit.
					(2)Cross-complianceA
			 permittee shall comply with the terms and conditions of a permit issued under
			 this section in lieu of compliance with the environmental laws specified in the
			 permit with respect to the work authorized under the permit.
				(h)Content of
			 permits
				(1)In
			 generalA permit issued under this section shall contain—
					(A)a detailed
			 description of the engineering and other work that is authorized under the
			 permit;
					(B)a specific list of
			 environmental laws, or selected provisions of environmental laws, with respect
			 to which compliance with the permit will operate in lieu of compliance with the
			 laws;
					(C)a provision that
			 states that the permittee is responsible for securing, for all activities
			 authorized under the permit, all authorizations, licenses, and permits that are
			 required under applicable law, other than the environmental laws described in
			 subsection (g)(2); and
					(D)any other terms
			 and conditions that are determined to be appropriate by the
			 Administrator.
					(2)Investigative
			 sampling
					(A)In
			 generalA permit may identify an appropriate program of
			 investigative sampling to be completed prior to remediation, as determined by
			 the Administrator upon application.
					(B)Option to
			 decline remediationIn the event that investigative sampling is
			 authorized, the permit may allow the permittee to decline to undertake
			 remediation based upon sampling results.
					(C)Permit
			 modificationBased upon sampling results, a permittee may apply
			 for a permit modification using the permit procedures in this Act.
					(3)TimingWork
			 authorized under a permit shall—
					(A)commence not later
			 than the date that is 18 months after the date of issuance of the permit;
			 and
					(B)continue until
			 completed, with temporary suspensions permitted during adverse weather or other
			 conditions specified in the permit.
					(4)Signature by
			 permitteeThe signature of the permittee on the permit shall be
			 considered to be an acknowledgment by the permittee that the permittee accepts
			 the terms and conditions of the permit.
				(5)Transfer of
			 permitsA permit may be transferred to another person only
			 if—
					(A)the Administrator
			 determines that the transferee will satisfy all of the requirements of the
			 permit;
					(B)the transferee
			 signs the permit; and
					(C)the Administrator
			 includes in the transferred permit any additional conditions necessary to meet
			 the goals of this section.
					(6)Termination of
			 permitThe authority to carry out work under a permit issued
			 under this section shall terminate if the work does not commence by the date
			 that is 18 months after the date of issuance of the permit.
				(i)Role of
			 AdministratorIn carrying out this section, the Administrator
			 shall—
				(1)consult with
			 prospective applicants;
				(2)accept permit
			 applications under this section;
				(3)convene,
			 coordinate, and lead the application review process;
				(4)maintain all
			 records relating to the permit and the permit process;
				(5)provide an
			 opportunity for cooperating agencies and the public to participate in the
			 permit process;
				(6)issue the permit
			 under this section, if appropriate; and
				(7)enforce and
			 otherwise carry out this section.
				(j)Cooperating
			 agenciesIf the Administrator learns that an application for the
			 remediation of a mine site under this section will be submitted to the
			 Administrator, the Administrator shall (as soon as practicable) provide a
			 notice of the application to—
				(1)the lead State
			 agency designated under subsection (d)(2)(D);
				(2)each local
			 government located within a radius of 20 miles of the mine site; and
				(3)each Federal and
			 State agency that may have an interest in the application.
				(k)Public
			 participation
				(1)Potential
			 submission of applicationsIf the Administrator learns that an
			 application for the remediation of a mine site under this section will be
			 submitted to the Administrator, the Administrator shall (as soon as
			 practicable) provide to the public a notice that describes—
					(A)the location of
			 the mine site;
					(B)the scope and
			 nature of the proposed remediation; and
					(C)the name of the
			 Good Samaritan that will be carrying out the proposed remediation.
					(2)Receipt of
			 applicationIf the Administrator receives an application for the
			 remediation of a mine site under this section, the Administrator shall (as soon
			 as practicable) provide to the public a notice that provides the information
			 described in paragraph (1).
				(3)Hearing
					(A)In
			 generalNot later than 45 days after the date of receipt of a
			 complete application for the remediation of a mine site under this section, the
			 Administrator shall hold a hearing in the vicinity of the mine site to be
			 remediated.
					(B)CommentsAt
			 the hearing, the Administrator shall provide the applicant, the public, and
			 cooperating agencies with the opportunity to comment on the application.
					(4)Notice of
			 pending issuanceNot less than 14 days before the date of
			 issuance of a permit for the remediation of a mine site under this section, the
			 Administrator shall provide to the public and each cooperating agency notice of
			 the pending issuance of the permit.
				(5)Public
			 recordsAll records relating to the permit and the permit process
			 shall be considered to be public records, except to the extent the records are
			 subject to a legal privilege.
				(l)Monitoring
				(1)In
			 generalThe permittee shall take such actions as the
			 Administrator determines are necessary to ensure appropriate baseline and
			 post-remediation monitoring of the environment under paragraphs (7) and (13) of
			 subsection (e).
				(2)AdministrationWhen
			 selecting the type and frequency of the monitoring requirements to be included
			 in a permit, if any, the Administrator shall—
					(A)balance the need
			 for monitored information against the cost of the monitoring, based on the
			 circumstances relating to the remediation; and
					(B)take into account
			 the scope of the project.
					(3)Multiparty
			 monitoringThe Administrator may approve in a permit the conduct
			 of monitoring by multiple parties if, as determined by the Administrator, the
			 multiparty monitoring will effectively accomplish the goals of this
			 section.
				(m)Enforcement
				(1)Civil
			 penaltyAny person who violates a permit issued under this
			 section shall be subject to a civil penalty of up to $10,000 for each day of
			 the violation.
				(2)Injunctions
					(A)In
			 generalA court may issue an injunction—
						(i)mandating that a
			 person comply with a permit or take action to abate a permit violation;
			 or
						(ii)prohibiting a
			 person from violating a permit.
						(B)Minimum
			 requirementIn the event of a permit violation, and absent
			 extraordinary circumstances, the court shall, at a minimum, require—
						(i)the permittee to
			 repair the damage to any part of the environment that is caused by an action of
			 the permittee in violation of the permit; and
						(ii)the environment
			 to be restored to the condition of the environment prior to the action of the
			 permittee in violation of the permit.
						(3)AgenciesAny
			 government agency that signs a permit issued under this section may enforce the
			 permit through appropriate administrative or judicial proceedings.
				(n)Judicial
			 reviewA court may set aside or modify an action of the
			 Administrator in issuing a permit under this section, or an action of a State
			 or political subdivision of a State in signing a permit, only on clear and
			 convincing evidence of an abuse of discretion.
			(o)Savings
			 provisions
				(1)Emergency
			 authorityNothing in this section affects the authority of a
			 Federal, State, or local agency to carry out any emergency authority, including
			 an emergency authority provided under any environmental law listed in a
			 permit.
				(2)LiabilityExcept
			 to the extent that a permit provides protection under an environmental law
			 specified in a permit in accordance with subsection (g)(1)(C), nothing in this
			 section or a permit issued under this section limits the liability of any
			 person (including a permittee) under any other provision of law.
				(p)Regulations
				(1)In
			 generalThe Administrator may promulgate such regulations as are
			 necessary to carry out this section.
				(2)EffectivenessThis
			 section shall be effective regardless of whether regulations are promulgated by
			 the Administrator under paragraph (1).
				
	
		1.Short titleThis Act may be cited as the
			 Cleanup of Inactive and Abandoned
			 Mines Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Federal Government
			 and State governments encouraged hard rock mining in the United States through
			 a wide variety of laws, policies, and actions;
				(2)mining operations produce
			 metals and minerals with important social benefits and values;
				(3)many areas in which
			 historic mining took place in the United States are now inactive and abandoned
			 mine sites;
				(4)the mining activities
			 that took place prior to the enactment of modern environmental laws often
			 disturbed public and private land, and those disturbances lead to environmental
			 pollution, including the discharge of pollutants to surface water and
			 groundwater;
				(5)many of the individuals
			 and corporate owners and operators of those mines, the actions of which caused
			 that pollution, are no longer alive or in existence;
				(6)many of those mine sites
			 have polluted the environment for more than a century and will continue to do
			 so indefinitely unless remediated;
				(7)unabated discharges from
			 inactive and abandoned mines will continue to pollute surface water,
			 groundwater, and soils;
				(8)many of the streams and
			 waterbodies impacted by acid mine drainage are important resources for fish and
			 wildlife, recreation, drinking water, agriculture, and other public
			 purposes;
				(9)because some of the
			 remaining owners and operators of mine sites do not have resources that are
			 adequate to conduct remediation properly under applicable environmental laws,
			 for all practical purposes, no person is responsible for the cleanup of
			 pollution from those sites;
				(10)from time to time,
			 individuals and companies are willing to remediate historic mine sites for the
			 public good as Good Samaritans, despite the fact that those individuals and
			 companies are not legally required to remediate the mine sites;
				(11)Good Samaritan
			 remediation activities may—
					(A)vary in size and
			 complexity;
					(B)reflect the myriad
			 methods in which mine residue may be cleaned up; and
					(C)include, among other
			 activities—
						(i)the relocation or
			 management of tailings or other waste piles;
						(ii)passive or active water
			 treatment;
						(iii)runoff or run-on
			 controls; and
						(iv)the use or reprocessing
			 of, or removal of materials from, mine residue;
						(12)the potential
			 environmental liabilities that may attach to Good Samaritans as a result of the
			 remediation can dissuade potential Good Samaritans from acting for the public
			 good;
				(13)it is in the interest of
			 the United States, the States, and local communities to remediate historic mine
			 sites, in appropriate circumstances and to the maximum extent practicable, so
			 that detrimental environmental impacts of the sites are lessened in the future;
			 and
				(14)if appropriate
			 protections are provided for Good Samaritans, Good Samaritans will have a
			 greater incentive to remediate those sites for the public good.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage partial or
			 complete remediation of inactive and abandoned mine sites for the public good
			 by persons that are not otherwise legally responsible for the
			 remediation;
				(2)to provide appropriate
			 protections for Good Samaritans under applicable environmental laws;
				(3)to ensure that
			 remediation performed by Good Samaritans creates actual and significant
			 environmental benefits;
				(4)to ensure that
			 remediation by Good Samaritans is carried out—
					(A)with the approval and
			 agreement, and in the discretion, of affected Federal, State, and local
			 authorities and with review by the public; and
					(B)in a manner that is
			 beneficial to the environment and all affected communities;
					(5)to create an efficient
			 permit process under which the cost and complexity of obtaining a permit are
			 commensurate with the scope of remediation work to be completed and the
			 environmental benefits from the work;
				(6)to avoid permitting for
			 ongoing, for-profit businesses that specialize in multiple Good Samaritan
			 projects that are designed to be permitted outside otherwise applicable
			 Federal, State, and local environmental laws;
				(7)to ensure that the
			 protections for Good Samaritans provided in this Act are interpreted in
			 accordance with the purposes of this Act and to enhance the public good;
			 and
				(8)to further innovation and
			 cooperation among the Federal Government, State governments, private
			 individuals, and corporations to accelerate conservation and environmental
			 restoration.
				3.Remediation of inactive
			 or abandoned mines by Good Samaritans
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Cooperating
			 agencyThe term cooperating agency means any
			 Federal, State, tribal, or local agency or other person (other than the
			 Administrator) that—
					(A)is authorized under
			 Federal or State law, tribal, or local ordinance, to participate in issuing a
			 permit under this section; and
					(B)elects to participate in
			 the process of issuing the permit.
					(3)Environmental
			 lawThe term environmental law includes—
					(A)the
			 Toxic Substances Control Act
			 (15 U.S.C.
			 2601 et seq.);
					(B)the
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1251 et seq.);
					(C)the
			 Solid Waste Disposal Act
			 (42 U.S.C.
			 6901 et seq.);
					(D)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.);
					(E)applicable environmental
			 laws of a State or Indian tribe; and
					(F)applicable environmental
			 ordinances of a political subdivision of a State or Indian tribe.
					(4)Good
			 SamaritanThe term Good Samaritan means a person
			 that, with respect to historic mine residue—
					(A)had no role in the
			 creation of the historic mine residue;
					(B)had no role in creating
			 the environmental pollution caused by the historic mine residue; and
					(C)is not liable under any
			 Federal, State, tribal, or local law for the remediation of the historic mine
			 residue.
					(5)Historic mine
			 residue
					(A)In
			 generalThe term historic mine residue means mine
			 residue or conditions at an inactive or abandoned mine site that pollute the
			 environment.
					(B)InclusionsThe
			 term historic mine residue includes, among other materials—
						(i)previously mined ores and
			 minerals that directly contribute to acid mine drainage or other
			 pollution;
						(ii)equipment (or materials
			 in equipment);
						(iii)wastes or materials
			 from extractions, beneficiation, or other processing; and
						(iv)acidic or otherwise
			 polluted flows in surface water or groundwater.
						(6)Inactive or abandoned
			 mine site; mine siteThe terms inactive or abandoned mine
			 site and mine site mean the site of a mine and associated
			 facilities that—
					(A)were used for the
			 production of a mineral other than coal;
					(B)have historic mine
			 residue; and
					(C)are abandoned or inactive
			 as of the date on which an application is submitted for a permit under this
			 section.
					(7)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(8)Permitting
			 authorityThe term permitting authority
			 means—
					(A)the Administrator;
			 or
					(B)a State or Indian tribe
			 with a Good Samaritan program approved under subsection (d).
					(9)PersonThe
			 term person includes—
					(A)an individual;
					(B)a firm;
					(C)a corporation;
					(D)an association;
					(E)a partnership;
					(F)a consortium;
					(G)a joint venture;
					(H)a commercial
			 entity;
					(I)a nonprofit
			 organization;
					(J)the Federal
			 Government;
					(K)a State;
					(L)a political subdivision
			 of a State;
					(M)an interstate
			 entity;
					(N)a commission; and
					(O)an Indian tribe.
					(b)PermitsThe permitting authority may issue a permit
			 to a Good Samaritan to carry out a project to remediate all or part of an
			 inactive or abandoned mine site in accordance with this section.
			(c)Eligibility for
			 permits
				(1)In
			 generalTo be eligible for a permit to carry out a project to
			 remediate an inactive or abandoned mine site under this section—
					(A)the mine site shall be
			 located in the United States;
					(B)the principal purpose of
			 the project shall be the reduction of pollution caused by historic mine
			 residue;
					(C)the mine site may not be
			 a mine site included on the national priorities list under section 105(a)(8)(B)
			 of the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9605(a)(8)(B));
					(D)the permit shall
			 authorize only those activities that are directly required for the remediation
			 of historic mine residue at the mine site;
					(E)the person obtaining the
			 permit shall be a Good Samaritan; and
					(F)a State or tribal program
			 described in paragraph (1) or (3) of subsection (d) shall be in effect for
			 remediation of the mine site.
					(2)Other
			 activitiesAny activity other than the activities described in
			 paragraph (1)(D) conducted by the permittee or any other person at the mine
			 site (including, without limitation, any mining or processing in addition to
			 that required for the remediation of historic mine residue for the public
			 good)—
					(A)shall not be authorized
			 under a permit issued under this section; and
					(B)may be authorized under
			 other applicable laws, including environmental laws.
					(d)State or tribal
			 program
				(1)Program
					(A)In
			 generalBefore a permit may be issued by a State or Indian tribe
			 to carry out a project under this Act, the State or Indian tribe shall have in
			 effect a voluntary Good Samaritan program approved by the Administrator.
					(B)Application
						(i)In
			 generalThe Governor of any State, or the head of the governing
			 body of an Indian tribe, may submit to the Administrator, at any time, an
			 application to administer a Good Samaritan program for activities under the
			 jurisdiction of the State or Indian tribe.
						(ii)RequirementsAn
			 application submitted under clause (i) shall include—
							(I)a complete and detailed
			 description of the permit program proposed to be administered under State or
			 tribal law; and
							(II)a statement from the
			 State attorney general or an equivalent tribal official that the laws of the
			 State or Indian tribe provide adequate authority to carry out the proposed
			 program.
							(iii)Approval or
			 disapprovalThe Administrator shall approve an application
			 received under clause (i) not later than 120 days after the date of receipt of
			 the application unless the Administrator determines that the applicable State
			 or Indian tribe does not meet the requirements described in paragraph
			 (2).
						(2)
			 RequirementsA State or Indian tribe that seeks to administer a
			 Good Samaritan program shall—
					(A)agree to participate as a
			 permit signatory in the issuance of permits for each project for which a State
			 or tribal permit for remediation in the State or relevant area under the
			 jurisdiction of the Indian tribe is issued under this section;
					(B)designate a lead State or
			 tribal agency that is responsible for carrying out permitting responsibilities
			 of the State or Indian tribe under this section;
					(C)provide an opportunity
			 for judicial review in State court, or by the tribal body that exercises
			 judicial functions of an Indian tribe, of the final decision by the State or
			 Indian tribe which approves or denies a permit application under this Act in
			 accordance with the standard described in subsection (p);
					(D)possess legal authority
			 to implement a Good Samaritan program with program elements consistent with
			 those described in this Act, including State or tribal enforcement
			 authorities;
					(E)agree to carry out the
			 program in accordance with this Act (except that a State or Indian tribe shall
			 not be precluded from omitting or modifying any program element for the purpose
			 of imposing requirements that are more protective of the environment);
			 and
					(F)provide for and encourage
			 public participation in the permitting process.
					(3)States and Indian
			 tribes without Good Samaritan programsIn the case of a State or
			 Indian tribe without a Good Samaritan program approved under subsection (d),
			 the Administrator shall issue permits for Good Samaritan projects if the State
			 or Indian tribe—
					(A)agrees to participate as
			 a permit signatory in the issuance of permits for each project for which a
			 permit for remediation in the State or on that tribal land is issued under this
			 section;
					(B)agrees that a permittee
			 shall comply with the terms and conditions of the permit in lieu of compliance
			 with applicable environmental laws specifically described in the permit in
			 accordance with subsection (h)(1)(B);
					(C)authorizes State or
			 tribal agencies and political subdivisions of the State or Indian tribe to
			 participate in the permit process under this section, as appropriate, and
			 assist in providing the resources to enable that participation; and
					(D)designates a lead State
			 or tribal agency that is responsible to carry out permitting responsibilities
			 of the State or Indian tribe under this section.
					(e)Application for
			 permitsTo obtain a permit to carry out a project to remediate an
			 inactive or abandoned mine site under this section, an applicant shall submit
			 to the permitting authority an application, signed by the applicant, that
			 provides—
				(1)a description of the mine
			 site (including the boundaries of the mine site);
				(2)an identification
			 of—
					(A)any current owner or
			 operator of the mine site; and
					(B)any person with a legal
			 right to exclude other persons from the mine site or affect activities on the
			 mine site, with a description of those legal rights;
					(3)evidence satisfactory to
			 the permitting authority that the applicant has or will acquire all legal
			 rights necessary to enter the mine site and to perform the remediation
			 described in the application;
				(4)a description, based on
			 the conduct of an inquiry that is reasonable under the circumstances,
			 of—
					(A)prior owners and
			 operators of the site (including the current location or business operations of
			 those owners and operators);
					(B)the mining activities
			 that occurred at the site; and
					(C)any relationship between
			 those persons and the applicant;
					(5)a certification that the
			 applicant knows of no other person that (as of the date of submission of the
			 application)—
					(A)is responsible for the
			 remediation of the mine site; and
					(B)has sufficient resources
			 to complete the remediation;
					(6)a detailed description of
			 the historic mine residue to be remediated;
				(7)a description of the
			 baseline conditions (as of the date of submission of the application) of the
			 environment affected by the historic mine residue to be remediated;
				(8)a description of—
					(A)the nature and scope of
			 the proposed remediation; and
					(B)detailed engineering
			 plans for the project;
					(9)a description of the
			 manner in which the remediation will assist the mine site in meeting, to the
			 maximum extent reasonable and practicable under the circumstances, water
			 quality standards;
				(10)an identification, based
			 on an inquiry that is reasonable under the circumstances, of any significant
			 adverse effects on the environment that could reasonably be likely to occur if
			 the permittee fails to properly implement the proposed remediation in
			 accordance with the engineering plans;
				(11)a schedule for
			 the work to be carried out under the project;
				(12)a budget for
			 the work to be carried out under the project;
				(13)a description
			 of financial assurances, if any, to be provided by the permittee to ensure that
			 the permitted work, including any operation and maintenance, will be
			 completed;
				(14)a description
			 of a monitoring program following remediation (if any) that will be implemented
			 to evaluate the effects of the remediation on the environment;
				(15)a detailed plan
			 for the required operation and maintenance of any remediation; and
				(16)a list of all
			 environmental laws for which the applicant seeks the protection described in
			 paragraphs (1) and (2) of subsection (g).
				(f)Permit
			 issuance
				(1)In
			 generalThe permitting authority may issue a permit under this
			 section to carry out a project for the remediation of an inactive or abandoned
			 mine site only if—
					(A)the permitting authority
			 determines that—
						(i)the project will improve
			 the environment on or in the area of the mine site to a significant degree, as
			 determined by the permitting authority;
						(ii)the project will meet
			 applicable water quality standards, to the maximum extent reasonable and
			 practicable under the circumstances;
						(iii)the permittee has the
			 financial and other resources to complete, and will complete, the permitted
			 work;
						(iv)the permittee has the
			 financial and other resources to address any contingencies identified in the
			 permit application pursuant to subsection (e)(10) (except that the permitting
			 authority may waive the requirements of this clause with respect to a project
			 that has a budget of less than $300,000);
						(v)the project meets the
			 requirements of this section;
						(B)with respect to a State
			 or Indian tribe without a Good Samaritan program approved under subsection (d),
			 the State or Indian tribe concurs with the issuance of, and signs, the
			 permit;
					(C)if the permit provides
			 protection for the permittee under an environmental law of a political
			 subdivision of a State or Indian tribe in accordance with paragraphs (1) and
			 (2) of subsection (g), the political subdivision concurs with the issuance of,
			 and signs, the permit; and
					(D)if the proposed project
			 is to be carried out on Federal land, each State or Indian tribe (or political
			 subdivision of the State or Indian tribe) within which the Federal land is
			 located meets the requirements of subparagraphs (B) and (C).
					(2)Discretionary
			 actionsThe issuance of a permit by the permitting authority, and
			 the concurrence of the affected State or Indian tribe (and political
			 subdivisions of the State or Indian tribe) to participate in the permit
			 process, shall be discretionary actions and shall be taken in the public
			 interest.
				(3)Compliance with
			 NEPANo action of a permitting authority or any other person
			 under this section shall be required to comply with section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332).
				(4)Deadline
					(A)In
			 generalThe permitting authority shall issue or deny a permit for
			 the remediation of a mine site not later than—
						(i)the date that is 180 days
			 after the date of receipt by the permitting authority of an application for the
			 permit that, as determined by the permitting authority, is complete; or
						(ii)such later date as may
			 be determined by the permitting authority with the agreement of the
			 applicant.
						(B)Constructive
			 denialIf the permitting authority fails to issue or deny the
			 permit in accordance with subparagraph (A), the application shall be considered
			 to be denied by the permitting authority.
					(5)Review for certain
			 projectsA project that, as determined by the permitting
			 authority, would be less complex, or pose less risk, than other projects under
			 review by the permitting authority for a permit under this section, may be
			 reviewed, at the discretion of the permitting authority, under a more simple
			 and rapid review process (including the conduct of a public hearing upon
			 request by an interested person) under this subsection.
				(g)Effect of
			 permits
				(1)In
			 generalA permit issued under this section to carry out a project
			 for the remediation of an inactive or abandoned mine site—
					(A)authorizes the permittee
			 to carry out the activities described in the permit;
					(B)authorizes enforcement
			 under this section; and
					(C)provides to the
			 permittee, in carrying out the activities authorized under the permit,
			 protection from actions taken, obligations, and liabilities arising under the
			 environmental laws specified in the permit.
					(2)Cross-complianceA
			 permittee shall comply with the terms and conditions of a permit issued under
			 this section in lieu of compliance with the environmental laws specified in the
			 permit with respect to the work authorized under the permit.
				(3)Off-site
			 disposalA permit issued pursuant to this Act shall not relieve
			 the permittee of the obligation to comply with any applicable provision of the
			 Toxic Substances Control Act
			 (15 U.S.C.
			 2601 et seq.) or the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) relating to
			 the off-site disposal of any waste or material removed from the applicable
			 inactive or abandoned mine site.
				(h)Content of
			 permits
				(1)In
			 generalA permit issued under this section shall contain—
					(A)a detailed description of
			 the engineering and other work that is authorized under the permit;
					(B)a specific list of
			 environmental laws, or selected provisions of environmental laws, with respect
			 to which compliance with the permit will operate in lieu of compliance with the
			 laws;
					(C)a provision that states
			 that the permittee is responsible for securing, for all activities authorized
			 under the permit, all authorizations, licenses, and permits that are required
			 under applicable law, other than the environmental laws described in subsection
			 (g)(2); and
					(D)any other terms and
			 conditions that are determined to be appropriate by the permitting
			 authority.
					(2)Force
			 majeureA permit issued under this section may include, at the
			 request of the Good Samaritan, a force majeure provision.
				(3)Investigative
			 sampling
					(A)In
			 generalA permit may identify an appropriate program of
			 investigative sampling to be completed prior to remediation, as determined by
			 the permitting authority upon application.
					(B)Option to decline
			 remediationIn the event that investigative sampling is
			 authorized, the permit may allow the permittee to decline to undertake
			 remediation based upon sampling results.
					(C)Permit
			 modificationBased upon sampling results, a permittee may apply
			 for a permit modification using the permit procedures in this Act.
					(4)TimingWork
			 authorized under a permit—
					(A)shall commence not later
			 than the date that is 18 months after the date of issuance of the permit;
			 and
					(B)shall continue until
			 completed, with temporary suspensions permitted during adverse weather or other
			 conditions specified in the permit.
					(5)Signature by
			 permitteeThe signature of the permittee on the permit shall be
			 considered to be an acknowledgment by the permittee that the permittee accepts
			 the terms and conditions of the permit.
				(6)Transfer of
			 permitsA permit may be transferred to another person only
			 if—
					(A)the permitting authority
			 determines that the transferee qualifies as a Good Samaritan;
					(B)the transferee signs, and
			 agrees to be bound by the terms of, the permit; and
					(C)the permitting authority
			 includes in the transferred permit any additional conditions necessary to meet
			 the goals of this section.
					(7)Termination of
			 permitThe authority to carry out work under a permit issued
			 under this section shall terminate if the work does not commence by the date
			 that is 18 months after the date of issuance of the permit.
				(i)Role of permitting
			 authorityIn carrying out this section, the permitting authority
			 shall—
				(1)consult with prospective
			 applicants;
				(2)accept permit
			 applications under this section;
				(3)convene, coordinate, and
			 lead the application review process;
				(4)maintain all records
			 relating to the permit and the permit process;
				(5)provide an opportunity
			 for cooperating agencies and the public to participate in the permit
			 process;
				(6)issue the permit under
			 this section, if appropriate; and
				(7)enforce and otherwise
			 carry out this section.
				(j)Cooperating
			 agenciesIf the permitting authority learns that an application
			 for the remediation of a mine site under this section will be submitted to the
			 permitting authority, the permitting authority shall (as soon as practicable)
			 provide a notice of the application to—
				(1)the lead State or tribal
			 agency designated under subsection (d)(2)(B);
				(2)each local government
			 located within a radius of 75 miles of the mine site; and
				(3)each Federal, State, and
			 tribal agency that may have an interest in the application.
				(k)State, local and tribal
			 communities
				(1)In
			 generalIf the permitting authority receives an application for
			 the remediation of a mine site under this section, the permitting authority
			 shall, as soon as practicable, provide notice of the application to—
					(A)any lead State or tribal
			 agency designated under subsection (d)(2)(B), if the Administrator is the
			 permitting authority;
					(B)each local government
			 located within a radius of 75 miles of the project site; and
					(C)each Federal, State, and
			 tribal agency that the permitting authority determines may have an interest in
			 the application.
					(2)Copy of
			 applicationThe notice shall include a copy of the
			 application.
				(l)Public notice of
			 receipt of applications
				(1)In
			 generalOn receipt of a complete application for the remediation
			 of an inactive or abandoned mine site under this Act, the permitting authority
			 shall, not later than 30 days after receipt of the application, provide to the
			 public a notice that—
					(A)describes—
						(i)the location of the mine
			 site;
						(ii)the scope and nature of
			 the proposed remediation; and
						(iii)the name of the Good
			 Samaritan applying for a permit to carry out the proposed remediation;
			 and
						(B)provides to the public a
			 means of viewing or obtaining the application.
					(2)Hearing
					(A)In
			 generalBefore the date of permit issuance, the permitting
			 authority shall hold a public hearing in the vicinity of the mine site to be
			 remediated.
					(B)NoticeNot
			 later than 30 days before the date of the hearing, the permitting authority
			 shall provide the public with notice of the hearing and a draft permit.
					(C)CommentsThe
			 permitting authority shall provide the applicant and the public with the
			 opportunity—
						(i)to comment on the draft
			 permit at the public hearing; and
						(ii)to submit written
			 comments to the permitting authority during the 30–day period following the
			 date of the hearing.
						(m)Monitoring
				(1)In
			 generalThe permittee shall take such actions as the permitting
			 authority determines are necessary to ensure appropriate baseline monitoring,
			 monitoring during the remediation project, and post-remediation monitoring of
			 the environment under paragraphs (7) and (13) of subsection (e).
				(2)AdministrationWhen
			 selecting the type and frequency of the monitoring requirements to be included
			 in a permit, if any, the permitting authority shall—
					(A)balance the need for
			 monitored information against the cost of the monitoring, based on the
			 circumstances relating to the remediation; and
					(B)take into account the
			 scope of the project.
					(3)Multiparty
			 monitoringThe permitting authority may approve in a permit the
			 conduct of monitoring by multiple parties if, as determined by the permitting
			 authority, the multiparty monitoring will effectively accomplish the goals of
			 this section.
				(n)Enforcement
				(1)Civil
			 penaltyAny person who violates a permit issued under this
			 section shall be subject to a civil penalty of up to $10,000 for each day of
			 the violation.
				(2)Injunctions
					(A)In
			 generalA court may issue an injunction—
						(i)mandating that a person
			 comply with a permit or take action to abate a permit violation;
						(ii)prohibiting a person
			 from violating a permit; or
						(iii)prohibiting additional
			 activities under a permit (except activities carried out pursuant to
			 subparagraph (B)).
						(B)Minimum
			 requirementIn the event of a permit violation, and absent
			 extraordinary circumstances, the court shall, at a minimum, require—
						(i)the permittee to repair
			 the damage to any part of the environment that is caused by an action of the
			 permittee in violation of the permit; and
						(ii)the environment to be
			 restored to the condition of the environment prior to the action of the
			 permittee in violation of the permit.
						(3)AgenciesAny
			 permitting authority that signs a permit issued under this section may enforce
			 the permit through appropriate administrative or judicial proceedings.
				(o)Grant
			 eligibilityA remediation project conducted pursuant to this
			 section shall be eligible for funding pursuant to section 319 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1329).
			(p)Judicial
			 reviewA court may set aside or modify an action of the
			 Administrator in issuing a permit under this section, or an action of a State
			 or political subdivision in signing a permit, only on clear and convincing
			 evidence of an abuse of discretion.
			(q)Transfer of permitting
			 authority
				(1)In
			 generalSubject to paragraph (2), not later than 120 days after
			 the date on which a State or Indian tribe has submitted an application to
			 administer a Good Samaritan program, the Administrator shall suspend the
			 issuance of permits under this Act for remediation activities in that State or
			 relevant area under the jurisdiction of an Indian tribe unless the
			 Administrator determines that the Good Samaritan program of the State or Indian
			 tribe does not satisfy the requirements of this Act.
				(2)ExtensionThe
			 period before which the Administrator will suspend permitting activity under
			 this subsection may be extended by mutual agreement of the Administrator and
			 the applicable State or Indian tribe.
				(r)Notification of
			 administrator
				(1)In
			 generalEach State or Indian tribe authorized to administer a
			 Good Samaritan program shall—
					(A)submit to the
			 Administrator a copy of each permit application received by the State or Indian
			 tribe; and
					(B)provide notice to the
			 Administrator of each permit proposed to be issued by the State or Indian tribe
			 (including any proposed permit modifications, transfers, or
			 terminations).
					(2)Objection to
			 issuance
					(A)In
			 generalExcept as provided in subparagraph (C), no permit shall
			 be issued by a State or Indian tribe referred to in paragraph (1) if the
			 Administrator, by not later than the date that is 90 days after the date of
			 submission of the proposed permit notification, objects in writing to the
			 issuance of the permit on the basis that the permit would not be in accordance
			 with this Act.
					(B)Statement of reasons
			 for objectionAn objection by the Administrator described in
			 subparagraph (A) shall include a statement of the reasons for the
			 objection.
					(C)WaiverThe
			 Administrator may, with respect to any permit application, waive the
			 applicability of subparagraph (A).
					(3)Issuance or denial of
			 permits
					(A)In
			 generalIn any case in which the Administrator objects to the
			 issuance of a permit under paragraph (2), the Administrator, on the request of
			 the applicable State or Indian tribe, shall hold a public hearing on the
			 objection.
					(B)Failure to request
			 hearing or resubmit applicationIf a State or Indian tribe does
			 not resubmit a permit revised to meet the objections of the Administrator by
			 the date that is 30 days after the date of completion of a public hearing under
			 subparagraph (A) or, if such a public hearing is not requested before the date
			 that is 90 days after the date of issuance of an objection of the Administrator
			 to issuance of the permit, the Administrator may issue or deny the permit in
			 accordance with this Act.
					(s)Withdrawal of approval
			 of State or tribal program and return of State or tribal program to
			 administrator
				(1)In
			 generalEach State or tribal Good Samaritan program approved
			 under this Act shall be administered in accordance with this Act.
				(2)Notification and
			 withdrawal
					(A)In
			 generalSubject to subparagraph (B), if the Administrator
			 determines, after a public hearing, that a State or Indian tribe is not
			 administering a program approved under this Act in accordance with this Act,
			 the Administrator shall—
						(i)notify the State or
			 Indian tribe of the determination; and
						(ii)if appropriate
			 corrective action is not taken within a reasonable time, not to exceed 90 after
			 the date of notification under clause (i), withdraw approval of the
			 program.
						(B)Notification of reasons
			 for withdrawalThe Administrator shall not withdraw approval of a
			 program under subparagraph (A) until the Administrator notifies the State or
			 Indian tribe, and makes available to the public, in writing, the reasons for
			 the withdrawal.
					(t)Federal land management
			 agenciesA Federal land management agency that provides
			 authorization for, or participates in, a project authorized pursuant to this
			 Act shall not be liable under environmental laws for the conduct or actions of
			 a Good Samaritan (or any cooperating person).
			(u)Emergency authority and
			 liability
				(1)Emergency
			 authorityNothing in this section affects the authority of a
			 Federal, State, tribal, or local agency to carry out any emergency authority,
			 including an emergency authority provided under any environmental law listed in
			 a permit.
				(2)LiabilityExcept
			 to the extent that a permit provides protection under an environmental law
			 specified in a permit in accordance with subsection (g)(1)(C), nothing in this
			 section or a permit issued under this section limits the liability of any
			 person (including a permittee) under any other provision of law.
				(v)State and tribal
			 reclamation programsNo State, Indian tribe, or other Good
			 Samaritan shall be required to obtain a permit pursuant to this Act to
			 remediate an abandoned or inactive mine site for the conduct of reclamation
			 work under a State or tribal abandoned mine reclamation plan approved under
			 title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
			 1231 et seq.).
			(w)Termination of
			 authority
				(1)Termination
					(A)In
			 generalExcept as provided in subparagraph (B), the authority to
			 issue permits pursuant to this Act shall terminate on September 30,
			 2016.
					(B)ExceptionNotwithstanding
			 subparagraph (A), a permitting authority may issue a permit pursuant to this
			 Act after September 30, 2016, if the application for the permit—
						(i)was submitted not later
			 than 180 days before that date; and
						(ii)was completed in
			 accordance with subsection (e) by not later than September 30, 2016.
						(2)Effect on certain
			 permitsAny permit issued pursuant to this Act before September
			 30, 2016, that is in effect on that date (including any permit issued pursuant
			 to paragraph (1)(B)) shall remain in effect after that date in accordance
			 with—
					(A)the terms and conditions
			 of the permit; and
					(B)this Act.
					(3)Completion of
			 projectsEach project authorized under a permit issued pursuant
			 to this Act shall be completed by the later of—
					(A)the date that is 10 years
			 after the date of enactment of this Act; and
					(B)the date that is 4 years
			 after the date of issuance of the applicable permit.
					(x)Report to
			 Congress
				(1)Preparation and
			 submissionNot later than January 1, 2016, the Administrator
			 shall submit to the Chairpersons and Ranking Members of the Committee on
			 Environment and Public Works of the Senate and the Committees on Transportation
			 and Infrastructure, Energy and Commerce, and Resources of the House of
			 Representatives a report evaluating the permit program under this Act.
				(2)InclusionsThe
			 report under paragraph (1) shall include—
					(A)a description of—
						(i)the number, types, and
			 objectives of permits issued pursuant to this Act; and
						(ii)each site remediation
			 project authorized by those permits;
						(B)qualitative and
			 quantitative data on the results achieved under the permits before the date of
			 issuance of the report;
					(C)a description of—
						(i)any problems encountered
			 in administering this Act; and
						(ii)whether the problems
			 have been or can be remedied by administrative action (including amendments to
			 existing law);
						(D)a description of progress
			 made in achieving the purposes of this Act; and
					(E)recommendations on
			 whether the permit program under this Act should be continued after September
			 30, 2016, including a description of any modifications (including amendments to
			 existing law) required to continue administering this Act.
					(y)Regulations
				(1)In
			 generalThe Administrator shall promulgate such regulations as
			 the Administrator determines to be necessary to carry out this section.
				(2)EffectivenessThis
			 section shall be effective regardless of whether regulations are promulgated by
			 the Administrator pursuant to paragraph (1).
				
	
		September 27, 2006
		Reported with an amendment
	
